Citation Nr: 1747585	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  09-43 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating higher than 30 percent for posttraumatic stress disorder (PTSD) prior to October 22, 2014, and a rating higher than 70 percent since.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to September 1991. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted the Veteran's claim of entitlement to service connection for PTSD and assigned an initial 30 percent rating for this mental disorder retroactively effective from October 10, 2001, the date of receipt of the original claim for this mental illness.  She appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In April 2014, in support of this claim, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board - in other words, at a Travel Board hearing.  A transcript of the proceeding is of record.

The Board subsequently, in September 2014, remanded the claim to the Agency of Original Jurisdiction (AOJ) for further development and consideration, including especially for a VA psychiatric examination reassessing the severity of this service-connected disability.

An April 2015 decision, on remand, granted a higher 70 percent rating for the PTSD, but only retroactively effective as of October 22, 2014, the date of the VA psychiatric examination the Veteran had undergone on remand.  She continued to appeal for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

So this appeal now concerns whether she was entitled to an initial rating higher than 30 percent prior to October 22, 2014, (dating back to her October 10, 2001 claim) and whether she has been entitled to a rating higher than 70 percent since October 22, 2014.

This matter was previously before the Board in January 2017 and was remanded for additional development.


FINDINGS OF FACT

1.  Prior to October 22, 2014, the Veteran's PTSD symptoms most nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  Since October 22, 2014, the Veteran's PTSD was not manifested by total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Prior to October 22, 2014, the criteria for entitlement to an initial disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2016).

2.  Since October 22, 2014, the criteria for entitlement to an initial disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board is satisfied that there has been substantial compliance with the January 2017 remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

II.  Increased Initial Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1.

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).

As noted above, service connection for PTSD was initially granted in a December 2008 rating decision, at which time a 30 percent rating was assigned under 38 C.F.R. § 4.130, DC 9411, effective from the October 10, 2001, date of the initial claim.  The Veteran was subsequently awarded a 70 percent disability rating in an April 2015 rating decision effective the date of an October 22, 2014 VA psychiatric examination.  The Veteran contends that an increased rating is warranted as she experiences severe symptoms of her disability.

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.  

The Veteran's PTSD is currently evaluated under DC 9411, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the provisions for rating psychiatric disorders, a 30 percent disability rating requires evidence of the following:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, DC 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms; a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social and occupational functioning.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders 44 (4th ed. 1994).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.  A GAF score of 41 to 50 is defined as denoting serious symptoms or any serious impairment in social, occupational, or school functioning.  GAF scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupation, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful relationships.

VA had previously adopted the American Psychiatric Association: Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), for rating purposes.  VA implemented DSM-5, effective August 4, 2014, and the Secretary, VA, determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).

Effective August 4, 2014, VA also amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated DSM-5.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  

In this case, the relevant medical evidence of record includes VA treatment records, as well as lay statements from the Veteran.

A December 2001 VA treatment record noted the Veteran was diagnosed with PTSD and major depressive disorder.  She was assigned a GAF score of 60.  Upon examination, the Veteran appeared her stated age.  She spoke with a normal rate and decreased volume.  Her affect and mood were both noted to be depressed.  Her thought processes were logical and goal-directed.  She was noted to have no hallucinations, delusions, homicidal ideation or suicidal ideation.  Her judgment was good and insight was fair.  Her attention and concentration were intact.  She was noted to live alone in an apartment, she was never married, and has no children and no significant other.

A January 2002 letter from a psychologist at the Houston Vet Center stated the Veteran was a client and had been in therapy for 10 months.  The psychologist stated the Veteran has coped with her increased arousal level by denial and somatization, and her somatic problems have taken the form of migraine headaches.  

A July 2002 letter from a Houston Vet Center psychologist stated the Veteran continued to suffer from anxiety and depression.  She was constantly fatigued and had difficulty sleeping.  Her condition was also noted to be causing her major impairment in her social functioning.  

A September 2002 letter from the Houston Vet Center psychologist stated the Veteran was working but was frequently reprimanded on the job for her irritability, tardiness, and anger outbursts.

A June 2003 VA treatment record noted the Veteran had lost her job and was looking for a new one.  She stated that on a typical day she lounges around, watches television and eats, adding that "I do nothing."  She reported having feelings of numbness.  She denied experiencing suicidal ideation.  Upon examination, she spoke with a decreased rate, volume and tone.  Her mood was depressed with tearfulness as soon as she sat down.  She appeared anxious with more constrained affect than usual.  She did not show any homicidal ideation, delusions or audiovisual hallucinations.  Her judgment was intact and insight was fair to poor.

A November 2006 VA treatment record noted the Veteran's reports of feeling depressed most of the time, a decreased interest in pleasurable activities, difficulty in falling asleep, feelings of worthlessness, fatigue, diminishment in concentration, and recurrent thoughts of death.  The Veteran reported experiencing panic attacks two times a week characterized by tachycardia, chest pain or discomfort, and dizziness.  Upon examination, the Veteran was cooperative and polite.  Her speech was of unremarkable rate, tone, and volume, as well as fluent rhythm.  Her affect was tearful, labile and appropriate.  Her mood was depressed.  She reported experiencing no suicidal or homicidal ideation.  She also had no delusions or hallucinations.  She was assigned a GAF score of 54.

An October 2007 VA mental health outpatient note stated the Veteran was receiving psychotherapy at the Vet Center, which she found to be very helpful.  She stated that she preferred not to take medications.  Upon examination, she was alert, cooperative, with good eye contact, and appropriate grooming.  Her speech was normal and affect was appropriate.  Her mood was euthymic, her thought processes were well organized and goal-directed.  There were no delusions expressed, no hallucinations, and no suicidal or homicidal ideation.  Her memory and judgment were both intact.

In October 2008, the Veteran underwent a VA PTSD examination where she reported having nightmares once a month about a sergeant forcing himself on her.  She reported being close to her sisters and her friends.  She also reported having problems sleeping.  She also described having problems managing her temper.  She denied homicidal or suicidal ideation, denied symptoms consistent with panic disorder, and denied having auditory or visual hallucinations.  She reported that on most days she has a mood of sadness.  She was diagnosed with PTSD, depressive disorder not otherwise specified, and alcohol abuse.  She was assigned a GAF score of 60.

An April 2014 VA outpatient visit note stated the Veteran denied suicidal ideation.  She reported feeling that her Bupropion medication has been helpful in keeping her "mellow."  Upon examination, the Veteran appeared her stated age and was dressed neatly in a casual blouse and jeans.  She had good grooming and hygiene, and she made good eye contact.  She spoke in a normal rate and volume.  Her thought processes were logical and goal-directed without any evidence of looseness of associations, flight of ideas or tangentiality.  She did not experience delusions, paranoid ideation, obsessions, or suicidal or homicidal ideations.  Her affect was appropriate with a full range, and her mood was euthymic.  Her long-term, short-term and immediate recall memory was intact.  Both her insight and judgment were fair.  She was noted to have a GAF score of 52.

In April 2014, the Veteran and her representative testified at a Board hearing that symptoms of her PTSD have increased.  Specifically, the Veteran stated she missed about two months of work in the last year.  She also reported experiencing panic attacks "once in a while" and does not have a social life. 

In October 2014, following a Board remand, the Veteran was afforded a VA examination where she was noted to have diagnoses of PTSD, major depressive disorder, and unspecified personality disorder.  The VA examiner summarized the Veteran's level of occupational and social impairment with regards to all mental diagnoses as with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The VA examiner stated it was not possible to differentiate what portion of the impairment was caused by each mental disorder.  The Veteran was noted to have symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  Upon examination, the Veteran was alert and oriented to place and person.  She was aware of the month and year but was uncertain of the date.  Her dress and grooming were appropriate to the situation.  Her mood and affect were depressed but appropriate to the content of the interview.  Her thoughts were logical and goal-directed.  Her speech was clear, relevant and coherent.  Her judgment and reasoning skills were good, and her analytical skills were fair.

In February 2017, the Veteran was afforded another VA examination to determine the severity of her PTSD.  She was noted to have diagnoses of PTSD and major depressive disorder.  The VA examiner summarized the Veteran's level of occupational and social impairment with regards to all mental diagnoses as with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The VA examiner stated it was not possible to differentiate what portion of the impairment was caused by each mental disorder.  The Veteran was noted to have symptoms of anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, inability to establish and maintain effective relationships, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.

After reviewing the evidence of record, the Board finds that the clinical evidence does not support the Veteran's assertions that she is entitled to an initial evaluation in excess of 30 percent prior to October 22, 2014.  The evidence does not show the Veteran had occupational and social impairment with reduced reliability and productivity.  

The Veteran did not show signs of a flattened affect during her VA examinations and in the VA treatment records.  She has not shown circumstantial, circumlocutory speech, or stereotyped speech during the relevant time period.  The Veteran has endorsed experiencing some panic attacks during the appeal period, however these reports are encompassed within the 30 percent criteria.  The Veteran's memory and judgment were each found to be intact.  The Veteran has shown some difficulty in establishing and maintaining effective work and social relationships; however, the level of impairment is contemplated in her 30 percent rating and is not productive of occupational and social impairment with reduced reliability and productivity.  

Based on the foregoing, the Board finds that prior to October 22, 2014, the overall symptomatology associated with the Veteran's PTSD more closely approximated the schedular criteria required for the 30 percent disability rating.  As the criteria for the next higher, 50 percent rating are not met, it logically follows that the criteria for even higher ratings - 70 or 100 percent - are likewise not met.  That is, the Board has carefully reviewed the evidence, both lay and medical, from this period of time; after this review, the Board finds that the Veteran's symptoms during this period were commensurate with the current assigned 30 percent rating.

The Veteran has been assigned a 70 percent disability rating effective from October 22, 2014.  Having carefully considered all the evidence of record in light of the applicable rating criteria, the Board finds that the overall symptomatology and level of impairment does not more nearly approximate those indicative of a 100 percent rating.  An evaluation in excess of 70 percent is not warranted.  38 C.F.R. § 4.7.

The overall evidence of record reveals that the Veteran had some occupational impairment due to symptoms of her psychiatric disability.  As discussed in detail above, however, the evidence of record does not reflect that the Veteran suffers from gross impairment in thought processes or communication, persistent delusions or hallucinations, or grossly inappropriate behavior.  The evidence also does not reflect that the Veteran is in persistent danger of hurting either herself or others.  She has consistently denied any homicidal or suicidal ideation.  A review of the Veteran's VA treatment records did not reveal any findings of suicidal ideation.  VA medical records and the reports of VA examinations also did not show any findings or histories of near-continuous panic or depression during the appeal period, and these records also did not reflect that the Veteran has experienced obsessional rituals which interfere with her routine activities.  Similarly, her speech has not been found to be intermittently illogical, obscure, or irrelevant during the period on appeal.  

When considering the medical evidence as a whole, the Board finds that the Veteran's symptoms do not result in total occupational and social impairment.  In this regard, the Board finds the opinions of both the October 2014 and February 2017 VA examiners to be particularly probative, as their assessment of the level of occupational and social impairment experienced by the Veteran took into account the examination of the Veteran, her reported symptoms, and her past medical history.  Overall, during the appeal period, the Board finds that the weight of the credible evidence demonstrates that the Veteran's PTSD symptomatology more closely approximates the schedular criteria for the 70 percent disability rating. 

The Board has considered the statements of the Veteran as to the extent of her symptoms during the appeal period.  The Veteran is certainly competent to report that her symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular disability rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  While the Veteran is competent to report that her symptoms are worse, the training and experience of medical personnel makes the medical findings found in treatment notes and examinations more probative as to the extent of the disability.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

The Board notes neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In sum, the Board finds that a rating in excess of 30 percent for PTSD is not warranted for the period prior to October 22, 2014.  The Board also finds that a rating in excess of 70 percent for PTSD is not warranted for the period since October 22, 2014.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating.  38 U.S.C.A. § 5107.



ORDER

Prior to October 22, 2014, entitlement to an initial evaluation in excess of 30 percent for PTSD is denied.

Since October 22, 2014, entitlement to an initial evaluation in excess of 70 percent for PTSD is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


